Citation Nr: 1636125	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  12-27 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by: Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active duty service from May 1971 to May 1974.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing via videoconference from the RO in February 2014; a transcript is of record.  

In February 2015, the Board denied service connection for tinnitus and for hearing loss, and remanded the issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a July 2015 Order, pursuant to a Joint Motion for Remand, the Court vacated the February 2015 decision to the extent that it denied service connection for tinnitus, and remanded that part of the decision for compliance with the terms of the Joint Motion.  The Veteran did not dispute the denial of hearing loss, and the psychiatric issue was not before the Court because the Board had remanded that issue.

In December 2015, the Veteran's attorney requested an extension of time to submit arguments on his behalf, which the Board granted.  In March 2016, the Veteran's attorney requested that the undersigned Veterans Law Judge by recused from participating in this appeal.  That motion was denied, and the Veteran and his attorney were notified of the reasons for that denial in a June 2016 letter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Joint Motion found that the Board's prior reliance, in part, on a May 2011 VA examiner's opinions was erroneous, finding that those opinions were inadequate as to the etiology of the Veteran's tinnitus because there was insufficient rationale.  The language found to be inadequate is reflected in the remand directives below.

Accordingly, the case is REMANDED for the following action:

1.  Request an addendum opinion from the May 2011 VA audiology examiner, or to another qualified examiner if that individual is not available, regarding the etiology of the Veteran's tinnitus.  The examiner should review the Veteran's entire claims file and respond to the following: 

Is it at least as likely as not (probability of 50 percent or more) that the Veteran's current tinnitus had its onset in service or was incurred due to in-service noise exposure?

In responding to this question, the examiner should consider the negative opinion in the May 2011 report based on rationale that "[e]lectronic hearing testing conducted at enlistment and at discharge shows the veteran did not have hearing damage while in service (no significant threshold shift beyond normal variability)."  As noted in the Joint Motion, however, this rationale alone will be considered inadequate.  If the examiner agrees with this statement, he/she must also explain why a lack of evidence of in-service hearing damage indicated that the Veteran's tinnitus was less likely than not to have been caused by or the result of noise exposure while in service.

Also, as noted in the Joint Motion, if tinnitus is found to be a symptom associated with the Veteran's hearing loss, a rationale must be provided for this opinion.  

If an opinion cannot be provided without resort to speculation, the examiner should explain why this is so.  

2.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case, before returning the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

